Citation Nr: 1827234	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease with spondylosis, status post fusion, claimed as back pain.


WITNESSES AT HEARING ON APPEAL

Veteran, Mr. D.R.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1962 to May 1965, and the United States Air Force from March 1996 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for degenerative disc disease with spondylosis, status post fusion, claimed as back pain must be remanded for further development. 

The Veteran contends that his current back condition is the result of active duty service.  Specifically, at the March 2018 Board hearing, he testified that while serving in Bosnia in 1996, he injured his back. He asserts that his back problems were either caused or aggravated by his service in Bosnia, to include a fall or alternatively, the result of service in Sazar, where he assisted in the removal of contaminated soil.  

The Veteran testified that he has had back problems since serving in Bosnia in 1996.  Additionally, the Veteran was last examined by the VA, for his back, in July 2015. At the March 2018 Board hearing, the Veteran, and his witness, testified that his back problem have worsened since then.  Now he can barely lift or stand for long periods of time.  In light of the testimony, a contemporaneous VA examination is needed to properly assess the Veteran's back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran and ask him to identify any outstanding VA and non-VA records pertaining to his back disability that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who has first-hand knowledge, and/or was contemporaneously informed of his in-service and post-service symptomatology regarding his claimed back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed back disability.  The examiner is asked to review the pertinent evidence, including the Veteran's lay report regarding the onset of his back problems and to undertake any necessary studies and tests.  

Then, based on the results of the examination, please opine as to whether it is at least as likely as not that any diagnosed back disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service,

5.	Thereafter, readjudicate this issue.  If the benefit sought remains denied, issue a supplemental statement of the case, and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

